Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-9 in the reply filed on 01/31/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election is considered made without traverse for the reason cited above.
Claim Objections
Claim 1 objected to because of the following informalities:  In line 11, after “axis”, there should be “;” in place of “ ‘ “. Line 12 recites “inserting the wound body is inserted into a casing to form an assembly”. Grammatical correction is required. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation “potting” in line 2 renders the claim indefinite because it is unclear whether the limitation is referring to the potting step of claim 1 or a different potting step.
Regarding claim 3, the limitation “during winding or potting” in line 4 renders the claim indefinite because it is unclear whether the limitation is referring to the potting or winding step of claim 1 or a different potting or winding step.
Regarding claim 4, the limitation “potting” in lines 3 and 4 renders the claim indefinite because it is unclear whether the limitation is referring to the potting step of claim 1 or claim 3 or a different potting step.
Claim 6 recites the limitation "the holding element" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the additional core part" in line 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 6113782 (hereinafter referred as “Leonard”), in view of US 4220489 (hereinafter referred as “Coplan”).
Regarding claims 1 and 8, Leonard teaches a method of making an apparatus for mass transfer between two fluids, the method comprising the steps of providing two 
Leonard does not disclose winding a tubular fiber mat on the axially spaced core parts held apart by the spacer element to form a wound body extending along the axis. 
Coplan discloses a method of fabricating a separator module, wherein a sleeve 26 is secured over a winding shaft 68, first wraps of bundle 22 are wound on the sleeve that is secured over the winding shaft, upon completion of the winding operation the shaft 68 is removed (C11/L57-C12/49).
Leonard and Coplan are analogous inventions in the art of method of making membrane modules comprising winding a membrane layer on a core. It would have been obvious to one of ordinary skill in the art to modify the method of Leonard with teachings of Coplan to use a spacer (such as shaft 68) while winding the membrane in Leonard because use of a removable spacer to hold the core member during winding operation is known in the art. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. Examples of 
Regarding claim 3, modified Leonard teaches limitations of claim 1 as set forth above. Leonard teaches that while maintaining the core parts in the predetermined axial position relative to one another during potting; and Coplan teaches providing the spacer (68) during winding, wherein the spacer 68 is inserted in the core and holds the core part during winding (C11/L57-C12/49).
Regarding claim 4, Coplan teaches that the spacer is pin-shaped (refer fig. 6-9) and is inserted into the core. Therefore, inherently forms a plug.
Regarding claim 6, modified Leonard teaches limitations of claim 1 as set forth above. Coplan teaches inserting spacer into the core element during winding and holding the core element during winding. 
Regarding claim 9, Leonard further teaches that the spacer material is removed through melting or dissolving in a solvent. Selection of material for spacer would have been an obvious matter of design choice to one of ordinary skill in the art.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Leonard, in view of Coplan as applied to claim 4 above, and further in view of US 8906300 (hereinafter referred as “Wang”).
Regarding claim 5,
Wang teaches a membrane module comprising a core element 14 having a distal end portion having a conical inlet blood flow redirector attached to the core 14 with columns 30 (Fig. 3; C4/L1-10).
Modified Leonard and Wang are analogous inventions in the art of membrane modules comprising core element(s). It would have been obvious to one of ordinary skill in the art o modify the core element(s) of modified Leonard with teachings of Wang to provide core element having core part comprising a projection that tapers toward the tubular core part to promote even radial perfusion of fluid. Modifying the spacer element to accommodate retention of core elements would have been an obvious matter of design choice to one of ordinary skill in the art to enable holding of core elements at desired position during winding.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard, in view of Coplan as applied to claim 4 above, and further in view of US 3690465 (hereinafter referred as “McGinnis”).
Regarding claims 6-7, modified Leonard teaches limitations of claim 4 as set forth above. Modified Leonard does not disclose holding the other core part on a holding element with a retention force, wherein the retention force is exerted by a pressure element located axially outside the wound body that rests against the externally accessible end face of the additional core part. 
McGinnis teaches an apparatus for assembling a wound structure for separation device, wherein the apparatus comprises holding elements holding the core (18) during winding (refer fig. 1 disclosing holding the core 18 between arms 37 during winding), wherein the holding elements providing retention force on the core element.
Modified Leonard and McGinnis are analogous inventions in the art of method of wining membrane on a core. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of modified Leonard with teachings of McGinnis to provide a holding element for holding and retaining the core element(s) during winding to facilitate winding of membrane onto the core element(s).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The limitation “the method further comprising the core parts accessible on axial outer ends of the wound body from axially outside the casing and the wound body orienting the assembly in the centrifuge such that during centrifuging one of the core parts is radially outside the other of the core parts, and attaching the other radially inner core part to the spacer element while centrifugally urging the radially outer core part against the spacer element” is not taught by any of the cited references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PRANAV N PATEL/Primary Examiner, Art Unit 1777